Agency Appellate Systems
Committee on Adjudication
Proposed Recommendation | December 16, 2020
Proposed Amendments
This document displays manager’s amendments (with no marginal notes) and additional
amendments from the Council and Conference members (with sources shown in the
margin).

1

In Recommendation 2016-4,1 the Administrative Conference offered best practices for

2

evidentiary hearings in administrative adjudications. Paragraph 26 recommended that agencies

3

provide for “higher-level review” (or “agency appellate review”) of the decisions of hearing-

4

level adjudicators.2 This Recommendation offers best practices for such review. The

5

Administrative Conference intends this Recommendation to cover appellate review of decisions

6

resulting from (1) hearings governed by the formal hearing provisions of the Administrative

7

Procedure Act (APA) and (2) evidentiary hearings that are not governed by those provisions but

8

are required by statute, regulation, or executive order. Agencies may also decide to apply this

9

Recommendation to appellate review of decisions arising from other hearings, depending on

10

their level of formality.
Appellate review of hearing-level decisions can be structured in numerous ways. Two

11
12

structures are most common. In the first, litigants appeal directly to the agency head, which may
Recommendation 2016-4, Evidentiary Hearings Not Required by the Administrative Procedure Act, 81 Fed. Reg.
94,314 (Dec. 23, 2016).
1

Recommendation 2016-4 addressed agency adjudications in which an evidentiary hearing, though not governed by
the formal hearing provisions of the Administrative Procedure Act (APA) (5 U.S.C. §§ 554, 556–57 (2018)), is
required by statute, regulation, or executive order. Those adjudications, which are often as formal as APA
adjudications in practice, far outnumber so-called APA adjudications. Although Recommendation 2016-4 addresses
only non-APA adjudications, most of its best practice are as applicable to APA adjudications as non-APA
adjudications. Some such practices, in fact, are modeled on the APA’s formal hearing provisions.
2

13

be a multi-member board or commission. In the second, litigants appeal to an appellate

14

adjudicator or group of adjudicators—often styled as a board or council—sitting below the

15

agency head. The appellate decision may be the agency’s final action or may be subject to

16

further appeal within the agency (usually to the agency head).

17

The Administrative Conference has twice before addressed agency appellate review. In

18

Recommendations 68-6 and 83-3, it provided guidance to agencies when establishing new, and

19

reviewing existing, organizational structures of appellate review.3 Both recommendations

20

focused on the selection of “delegates”—individual adjudicators, review boards composed of

21

multiple adjudicators, or panels composed of members of a multi-member agency—to exercise

22

appellate review authority vested in agency heads (including boards and commissions).

23

Recommendation 83-3 also addressed when agencies should consider providing appellate review

24

as a matter of right and when as a matter of discretion, and, in the case of the latter, under what

25

criteria.
With the exception of the appropriate standard for granting review, this

26
27

Recommendation’s focus lies elsewhere. It addresses, and offers best practices with respect to,

28

the following subjects: first, an agency’s identification of the purpose or objective served by its

29

appellate review; second, its selection of cases for appellate review, when review is not required

30

by statute; third, its procedures for review; fourth, its appellate decision-making processes; fifth,

31

its management, administration, and bureaucratic oversight of its appellate system; and sixth, its

32

public disclosure of information about its appellate system.4

Admin. Conf. of the U.S., Recommendation 68-6, Delegation of Final Decisional Authority Subject to
Discretionary Review by the Agency, 38 Fed. Reg. 19,783 (July 23, 1973); Admin. Conf. of the U.S.,
Recommendation 83-3, Agency Structures for Review of Decisions of Presiding Officers Under the Administrative
Procedure Act, 48 Fed. Reg. 57,461 (Dec. 30, 1983). Both recommendations concerned only the review of decisions
in proceedings governed by the formal hearing provisions of the APA. Their principles, though, are not so confined.
3

Christopher J. Walker & Matthew Lee Wiener, Agency Appellate Systems (Nov. 10, 2020Dec. 14, 2020) (draft
report to the Admin. Conf. of the U.S.), https://www.acus.gov/report/final-report-agency-appellatesystemshttps://www.acus.gov/report/draft-report-agency-appellate-systems.
4

2
DRAFT December 14, 2020

33

Most importantly, this Recommendation begins by suggesting that agencies identify, and

34

publicly disclose, the purpose(s) or objective(s) of their appellate systems. Appellate systems

35

may have different purposes, and any given appellate system may have multiple purposes.

36

Purposes or objectives can include the correction of errors, inter-decisional consistency of

37

decisions, policymaking, political accountability, management of the hearing-level adjudicative

38

system, organizational effectiveness and systemic awareness, and the reduction of litigation in

39

federal courts. The identification of purpose is important both because it dictates (or should

40

dictate) how an agency administers its appellate system—including what cases it hears and under

41

what standards of review it decides them—and provides a standard against which an agency’s

42

performance can be evaluated.

43

This Recommendation proceeds from the recognition that agency appellate systems vary

44

enormously—as to their purposes or objectives, governing substantive law, size, and resources—

45

and that what may be a best practice for one system may not always be the best practice for

46

another. In offering the best practices that follow, moreover, the Administrative Conference

47

recognizes that (1) an agency’s procedural choices may sometimes be constrained by statute and

48

(2) available resources and personnel policies may dictate an agency’s decision as to whether and

49

how to implement some of the best practices that follow. The Administrative Conference makes

50

this Recommendation subject to these important qualifications. The Recommendation is drafted

51

accordingly.

Commented [CA1]: Proposed Amendment from Council #
1

RECOMMENDATION
Objectives of Appellate Review

53

objectives their of appellate systems servereview,; disclose those objectives in procedural

54

regulations; and design rules and processes, including especially the scope and standard

55

of review, to serve them.and they should design their processes and draft their procedural

56

regulations accordingly. In particular, agencies should set their scope and standard of

Commented [CM2]: Proposed Amendment from Public
Member Emily S. Bremer: If the original text of Paragraph 1
is retained, Ms. Bremer proposes the following amended
language for Paragraph 1:
“Agencies should identify and publish in procedural
regulations the objective or objectives their appellate systems
serve, and they should design their processes and draft their
regulations accordingly. In particular, agencies should
establish a scope and standard of review that is consistent
with the objectives of their appellate system.”

57

review to be consistent with the objectives of their appellate system.

Commented [CA3]: Proposed Amendment from Council #
2

52

1. Agencies should identify and publish in procedural regulations what the objective(s) or

3
DRAFT December 14, 2020

Procedures for Appellate Review
58

2. Agencies should promulgate and publish procedural regulations governing agency

59

appellate review in the Federal Register and codify them in the Code of Federal

60

Regulations. These regulations should cover all significant procedural matters pertaining

61

to agency appellate review, including but not limited to the following:

62

a. the objectives of the agency’s appellate review system;

63

b. the timing and procedures for initiating review, including any available

64

interlocutory review;

65

c. the standards for granting review, if review is discretionary;

66

d. the standards for permitting participation by interested persons and amici;

67

e. the standard of review;

68

f. the allowable and required submissions by litigants and their required form and

69
70
71

contents;
g. the procedures and criteria for designating decisions as precedential and the legal
effect of such designations;

72

h. the record on review and the opportunity, if any, to submit new evidence;

73

i. the availability of oral argument or other form of oral presentation;

74

j. the standards of and procedures for reconsideration and reopening, if available;

75

k. any administrative or issue exhaustion requirements that must be satisfied before

76

seeking agency appellate or judicial review, including a clear statement as to

77

whether agency appellate review is a mandatory prerequisite to judicial review;

78

l. openness of proceedings to the public and availability of video or audio streaming

79

or recording; and

80

m. in the case of multi-member appellate boards, councils, and similar entities, the

81

authority to assign decision-making authority to fewer than all members (e.g.,

82

panels); and

83
84

m.n.

whether seeking agency appellate review automatically stays the

effectiveness of the appealed agency action until appeal is resolved, and, if not,
4
DRAFT December 14, 2020

Formatted: Font: Italic, Highlight

85

how a party seeking agency appellate review may request such a stay and the

86

standards for deciding whether to grant it.

87

3. Agencies should include in the procedural regulations governing their appellate

88

programs: (a) a brief statement or explanation of each program’s review authority,

89

structure, and decision-making components; and (b) for each provision based on a

90

statutory source, an accompanying citation to that source.

91

4. When revising existing or adopting new appellate rules, agencies should consider the

92

appellate rules (Rules 400–450) in the Administrative Conference’s Model Rules of

93

Agency Adjudication (rev. 2018) in deciding what their rules should provide.

94

5. When materially revising existing or adopting new appellate rules, agencies should use

95

notice-and-comment procedures or other mechanisms for soliciting public input,

96

notwithstanding the procedural rules exemption of 5 U.S.C. § 553(b)(A), unless the costs

97

clearly outweigh the benefits of doing so.
Case Selection for Appellate Review

98

6. Based on the agency-specific objectives of appellate review, agencies should decide

99

whether the granting of review should be mandatory or discretionary (assuming they have

100

statutory authority to decide); if discretionary, the criteria for granting review should

101

track the objectives of the appellate system, and they should be published in the

102

procedural regulations.

103

7. Agencies should consider implementing procedures for sua sponte appellate review of

104

non-appealed hearing-level decisions, as well as for the referral of cases or issues by

105

hearing-level adjudicators to the appellate entity for interlocutory review.

5
DRAFT December 14, 2020

Commented [CM4]: Proposed Amendment from Public
Member Jonathan R. Siegel

Appellate Decision-making Processes and Decisions
106

8. Whenever possible, agencies should consider maintaining electronic case management

107

systems (eCMS) that ensure that hearing records are easily accessible to appellate

108

adjudicators. Such an eCMSsystems may include the capability for electronic filing.

109

9. Although the randomized assignment of cases to appellate adjudicators is typically an

110

appropriate docketing method for an agency appellate system, agencies should consider

111

the potential benefits of sorting and grouping appeals on the appellate docket, such as

112

reduced case processing times and more efficient use of adjudicators’, staff attorneys’,

113

and law clerks’ skills and time. Criteria for sorting and grouping cases may include the

114

size of a case’s record, complexity of a case’s issues, subject matter of a case, and

115

similarity of a case’s legal issues to those of other pending cases.

116

10. Consistent with the objectives of the agency’s appellate system and in light of the costs of

117

time and resources, agencies should consider adopting an appellate model of judicial

118

review in which the standard of review is not de novo with respect to findings of fact and

119

application of law to facts. For similar reasons, many agencies should consider limiting

120

the introduction of new evidence on appeal that is not already in the administrative record

121

from the hearing-level adjudication.

122

11. Taking agency resources into account, agencies should emphasize concision, readability,

123

and plain language in their appellate decisions and explore the use of decision templates,

124
125

summary dispositions, and other quality-improving measures.
12. Agencies should establish clear criteria and processes for identifying and selecting

126

appellate decisions as precedential, especially for appellate systems with objectives of

127

policymaking or inter-decisional consistency.

128

13. Agencies should assess the value of oral argument and amicus participation in their

129

appellate system based on the agencies’ identified objectives for appellate review and

130

should establish clear rules governing both. Criteria which that may favor oral argument

131

and amicus participation include issues of high public interest, issues of concern beyond

6
DRAFT December 14, 2020

132

the parties to the case, specialized or technical matters, and a novel or substantial

133

question of law, policy, or discretion.
Administration, Management, and Bureaucratic Oversight

134

14. Agency appellate systems should promptly transmit their precedential decisions to all

135

appellate program adjudicators and, directly or through hearing-level programs, to

136

hearing-level adjudicators (as appropriate). Appellate programs should include in their

137

transmittals, when feasible, brief summaries of the decision.

138

15. Agencies should notify their adjudicators of significant federal- court decisions reviewing

139

the agencies’ decisions and, when providing notice, explain the significance of those

140

decisions to the program. As appropriate, agencies should notify adjudicators if the

141

agency will not acquiesce in a particular decision of the federal courts of appeals.

142

16. Agencies in which decision making relies extensively on their own precedential decisions

143

should consider preparing or having prepared indexes and digests—with annotations and

144

comments, as appropriate—to identify those decisions and their significance.

145

17. As appropriate, agency appellate systems should communicate with agency rule-writers

146

and other agency policymakers—and, as appropriate, institutionalize communication

147

mechanisms—to address whether recurring issues in their decisions should be addressed

148

by rule rather than precedential case-by-case adjudication.

149

18. The Office of the Chairman of the Administrative Conference should provide for, as

150

authorized by 5 U.S.C. § 594(2)statute, the “interchange among administrative agencies

151

of information potentially useful in improving” (5 U.S.C. § 594(2)) agency appellate

152

systems. The subjects of interchange might include electronic case management systems,

153

procedural innovations, quality-assurance reviews, and common management problems.
Public Disclosure and Transparency

154

19. Agencies should disclose on their websites any rules (sometimes styled as “orders”), and

155

statutes authorizing such rules, by which an agency head has delegated review authority

156

to appellate adjudicators.
7
DRAFT December 14, 2020

157

20. Regardless of whether the Government in the Sunshine Act (5 U.S.C. § 552b) governs

158

their appellate review system, agencies should consider announcing, livestreaming, and

159

maintaining video recordings on their websites of appellate proceedings (including oral

160

argument) that present significant legal and policy issues likely to be of interest to

161

regulated parties and other members of the public. Brief explanations of the issues to be

162

addressed by oral argument may usefully be included in website notices of oral argument.

163

21. Agencies should include on their websites brief and accessibly written explanations as to

164

how their internal decision-making processes work and, as appropriate, include links to

165

explanatory documents appropriate for public disclosure. Specific subjects agencies

166

should consider addressing include: the process of assigning cases to adjudicators (when

167

fewer than all of the programs’ adjudicators participate in a case), the role of staff, and

168

the order in which cases are decided.

169

22. When posting decisions on their websites, agencies should distinguish between

170

precedential and non-precedential decisions. Agencies should also include a brief

171

explanation of the difference.

172

23. When posting decisions on their websites, agencies should consider including, as much as

173

practicable, brief summaries of precedential decisions and, for precedential decisions at

174

least, citations to court decisions reviewing them.

175

24. Agencies should include on their websites any digests and indexes of decisions they

176

maintain. It may be appropriate to remove material exempt from disclosure under the

177

Freedom of Information Act or other laws.

178
179

25. Agencies should affirmatively solicit feedback concerning the functioning of their
appellate systems and provide a means for doing so on their websites.

8
DRAFT December 14, 2020

